DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-7 are pending. Claims 1-6 are currently amended. Claim 8 has been cancelled.
In view of the amendment, filed 07/29/2022, the following objections and rejections are withdrawn from the previous Office Action mailed 05/24/2022:	
Claim objections
Claim rejections under 35 U.S.C. 112(b)
Claim rejections under 35 U.S.C. 102 as anticipated by Schalk

Claim Interpretation
The amended claims no longer contain limitations which are interpreted under 35 U.S.C. 112(f). Accordingly, the claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 6 recites “the roller planarizes the powder layer” in the last line. Claim 6 is dependent on claim 5, which requires a roller or a squeegee. The reference to “the roller…” in claim 6 is unclear in the case that the claimed device contains only a squeegee and no roller, a possibility set out in claim 5. The claim is indefinite due to the fact that a roller is optional but is further limited by the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schalk et al., WO 2018017136 A1 (“Schalk”).

Regarding Schalk, see Figs. 1 and 2 below:

    PNG
    media_image1.png
    404
    531
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    300
    646
    media_image2.png
    Greyscale
 
Regarding claim 1, Schalk discloses a three-dimensional shaping device (3D printing system 100, Fig. 1), comprising: 
A discharge unit in which a plurality of nozzles are arranged along a first direction and which discharges a liquid from the nozzles (liquid agent dispenser, or print bar, 114 comprising an array of liquid ejection nozzles, [0024]) toward a stage (build platform 102);
A first actuator that changes a relative position between the discharge unit and the stage in a second direction intersecting the first direction (conveyor 140, [0025]); and
A processor (controller 128 including processor, memory, and communication electronics, [0030]-[0033]),
Wherein the discharge unit includes a first head unit and a second head unit in which the plurality of nozzles are arranged, and the first head unit and the second head unit are arranged along the first direction, with a portion of the first head unit and a portion of the second head unit overlapping with each other in the second direction (Figs. 1-2, see enlarged view in Fig. 2 of multiple printhead dies 117 and overlapping alignment of nozzles circled as 119).
The claim specifies that the processor “while controlling the first actuator to change the relative position between the discharge unit and the stage along the second direction, controls repeating a process of forming shaping layers by controlling the discharge unit to discharge the liquid from the nozzles, to shape a laminated body in which the shaping layers are laminated.”
As to the claimed operations of the processor, Schalk discloses in paragraph [0034] the processor controls the 3D printing system to perform multiple passes of the print bar 114 over the build platform in different indexed positions; the system controls the conveyor to scan the print bar back and forth across platform to apply liquid agent (corresponding to second direction), and a motorized print bar indexing arm 142 indexes the print bar in directions substantially orthogonal to the scanning direction of the print bar (corresponding to first direction). Fig. 5(b) describes changing the relative position in the first direction when forming one layer of the shaping layers and when forming another layer of the shaping layers ([0044]). See also the method steps of Figs. 7-8, which are described as implemented by the controller components in [0051].
The claim further specifies the processor “causes a relative position between the stage and discharge nozzles of the plurality of nozzles, from which the liquid is discharged, to be changed in the first direction by a first distance corresponding to a length of an overlapping region in the first direction, when forming one layer of the shaping layers and when forming another layer of the shaping layers, and the overlapping region is a region where the portion of the first head unit and the portion of the second head unit overlap with each other in the second direction.”
Schalk teaches changing a relative position between the stage and discharge nozzles of the plurality of nozzles in the first direction by a first distance when forming one layer and another layer of the shaping layers ([0034], [0037], [0044]). Schalk shows an overlapping region of the first head unit and the second head unit, which overlap in the second direction, as described above. Schalk is silent regarding the first distance corresponding to a length of the overlapping region in the first direction.
Schalk teaches that the index offset distance is not limited but can be, in general, a minimum distance that moves nozzles far enough on the 3D object that print defects from defective nozzles can be remedied on a subsequent pass ([0037]). The length of the overlapping region depicted in Fig. 2, including around 2-3 rows of nozzles on each printhead die, corresponds to a minimum distance that would be expected to move nozzles far enough on the 3D object such that print defects from a defective nozzle should be remedied on a subsequent pass. 
It would have been obvious to one of ordinary skill in the art to modify the device of Schalk wherein the processor causes a relative position between the stage and discharge nozzles of the plurality of nozzles, from which the liquid is discharged, to be changed in the first direction by a first distance between layers to specify that the first distance corresponds to a length of the overlapping region in the first direction. One of ordinary skill in the art would expect that setting the index offset distance to correspond to a length of the overlapping region in the first direction would follow Schalk’s teaching regarding choosing an index offset distance and predictably move the nozzles far enough such that print defects from defective nozzles can be remedied on a subsequent pass.

Regarding claim 2, Schalk teaches the three-dimensional shaping device according to claim 1, further comprising: 
A second actuator that changes the relative position between the discharge unit and the stage in the first direction (motorized print bar indexing arm 142), wherein
The processor causes the relative position between the stage and the discharge nozzles to be changed in the first direction by controlling the second actuator to change the relative position between the discharge unit and the stage in the first direction by the first distance when forming the one layer of the shaping layers and when forming the another layer of the shaping layers (indexing [0034], [0037], Fig. 5b).

Regarding claim 3, Schalk teaches the three-dimensional shaping device according to claim 2, wherein the second actuator changes the relative position between the discharge unit and the stage in the first direction by moving the discharge unit ([0034]).
Schalk further shows the processor controls the second actuator to move the discharge unit in the first direction by the first distance, and changes, among the plurality of nozzles, the discharge nozzles to different nozzles that are arranged in a direction opposite to a moving direction of the discharge unit at a second distance corresponding to the first distance and the moving direction is one direction along the first direction ([0034], Fig. 4a). The nozzle changing is not depicted in the same embodiment showing indexing in multiple layers.
Schalk provides in paragraph [0034] that the print bar is indexed substantially orthogonal to the scanning direction, and the instructions can also control print data to adjust the distribution of liquid agent among individual nozzles. The print data can be shifted accordingly to correspond with the direction of indexing. For example, indexing the print bar in a +Y direction may result in print data being shifted to nozzles that in the -Y direction of the print bar ([0034]). Fig. 4a shows a specific process depicting this indexing and corresponding switching of discharge nozzles. Schalk teaches that this method can resolve print defects resulting from defective nozzles ([0038]).
It would have been obvious to one of ordinary skill in the art that Schalk teaches changing, among the plurality of nozzles, the discharge nozzles to different nozzles that are arranged in a direction opposite to a moving direction of the discharge unit at a second distance corresponding to the first distance, and the moving direction is one direction along the first direction. Incorporating this functionality would have been obvious in view of Schalk in order to make use of different nozzles during different passes, for example to mitigate the effect of a defective nozzle or nozzles, and to continue forming a prescribed printing pattern after movement of the discharge unit in the first direction.

Regarding claim 5, Schalk teaches the three-dimensional shaping device according to claim 1, further comprising: 
A roller or a squeegee (spreader 112 can include a roller, blade, etc. [0023]) that supplies powder onto the stage to form a powder layer, wherein the discharge unit discharges the liquid containing a binding agent that binds the powder (fusing agent [0024]), and 
The processor, by controlling the roller or the squeegee, the discharge unit and the first actuator in the processing, forms the powder layer above the stage, and discharges the liquid containing the binding agent from the discharge nozzles onto the powder layer while changing the relative position between the discharge unit and the stage along the second direction, so as to form the shaping layers ([0030]).

Regarding claim 6, Schalk teaches the three-dimensional shaping device according to claim 5, further comprising: 
A curing energy supply unit including a heater or an ultraviolet lamp (fusing energy source 126 such as a curing lamp emitting UV light, [0029]) that supplies curing energy to the binding agent to cure the binding agent, wherein
The roller planarizes the powder layer (roller as powder spreader [0023]).

Regarding claim 7, Schalk teaches the three-dimensional shaping device according to claim 5, wherein the powder contains at least one of a metal powder and a ceramic powder (powdered materials can include metals, ceramics [0023]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schalk as applied to claim 1 above, and further in view of Mitsuzawa, US 8777395 B2.

Regarding claim 4, Schalk teaches the three-dimensional shaping device according to claim 1.
Schalk is silent regarding by discharging the liquid from the nozzles of the first head unit in the overlapping region when forming the one layer of the shaping layers and by discharging the liquid from the nozzles of the second head in the overlapping region when forming the another layer of the shaping layers, the processor causes the relative position between the stage and the discharge nozzles to be changed in the first direction when forming the one layer of the shaping layers and when forming the another layer of the shaping layers.
In the same field of endeavor of printers with selective liquid ejection, which can be applied to a three-dimensional molding machine (Col. 14, lines 59-67), Mitsuzawa teaches an embodiment in Fig. 5 that corresponds to the claimed relative positioning and discharge pattern of the overlapping head portions but using one head moved between two positions (see below).

    PNG
    media_image3.png
    448
    485
    media_image3.png
    Greyscale

It can be seen that the configuration of Mitsuzawa results in more closely arranged raster lines due to the relative positioning and ejection pattern of the print head between pass 1 and pass 2. 
It would have been obvious to one of ordinary skill in the art to modify the operation of the overlapping nozzle portions of Schalk to specify discharging from one of the head units in the overlapping region when forming the one layer and discharging from the other head unit in the overlapping region when forming the another layer in order to cause the relative position between the stage and the discharge nozzle to be changed in the first direction, as illustrated by Mitsuzawa, between layers. Switching the use of the ejection nozzles as claimed would predictably result in a comprehensive distribution of the liquid over the powder surface between layers, using the structure already present in the apparatus of Schalk, as shown by Mitsuzawa.

Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. 
Applicant argues (pp. 8-9) that the amended limitations to independent claim 1 are not disclosed or suggested by Schalk or any other prior art of record. These particular limitations include that the discharge unit includes a first head unit and a second head unit in which the plurality of nozzles are arranged, and the first head unit and the second head unit are arranged along the first direction, with a portion of the first head unit and a portion of the second head unit overlapping with each other in the second direction and the overlapping region is a region where the portion of the first head unit and the portion of the second head unit overlap with each other in the second direction. Regarding these limitations, see Fig. 2 (annotated in the above claim rejection) and [0026] of Schalk. Applicant argues that Schalk fails to disclose or suggest the amended limitation regarding the processor causing a relative position between the stage and discharge nozzles of the plurality of nozzles, from which liquid is discharged, to be changed in the first direction by a first distance corresponding to a length of an overlapping region in the first direction. However, Schalk teaches choosing an index offset distance as at least a minimum distance to move the nozzles far enough such that print defects from defective nozzles on a first pass can be remedied on subsequent passes (see [0037]). Following this suggestion, one of ordinary skill in the art would find that choosing a first distance corresponding to a length of the overlapping region in the first direction, or around 2-3 rows of nozzles on each of two head units (Fig. 2), would achieve an index offset of a minimum distance which would predictably move the nozzles far enough to compensate for defective nozzles.
Applicant argues (pp. 10-11) that Mitsuzawa fails to disclose or teach the amended limitation regarding the first distance corresponding to a length of the overlapping region in the first direction. The argued limitation has been addressed following the teachings of Schalk and does not rely on Mitsuzawa.
Applicant argues (p. 11) that neither Schalk nor Mitsuzawa disclose or suggest the amended limitation regarding the processor causing the relative position to be changed in the first direction by the first distance corresponding to a length of the overlapping region in the first direction, as now recited in claim 1, and there is no apparent reason to modify the cited references as claimed. 
The argument has been considered but is not found persuasive. As provided in the current rejection, Schalk provides reasoning for causing the relative position to be changed by the first distance as claimed, in order to ensure that the nozzles are at least moved far enough such that defects from defective nozzles can be remedied on subsequent passes. One of ordinary skill in the art could have applied these teachings to move the nozzles by a distance corresponding to a length of the overlapping region shown by Schalk yielding the predictable results of moving the nozzles far enough to compensate for defects, as taught by Schalk.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754